Title: From Thomas Jefferson to Henry Lee, 15 May 1826
From: Jefferson, Thomas
To: Lee, Henry


Dear Sir
Monticello
May 15. 26.
The sentiments of justice which have dictated your letters of the 3d and 9th inst. are worthy of all praise, and merit and meet my thankful acknolegements. were your father now living and proposing, as you  are to publish a second edition of his Memoirs, I am satisfied he would  give a very different aspect to the pages of that work which  respect Arnold’s invasion and surprise of Richmond in the winter of 1780–81. he was then, I believe in S. Carolina, too distant from the scene of these transactions to relate them on his own knolege, or even to sift them from the chaff of the rumors then afloat,  rumors which vanished soon before the real truth, as vapors before the sun, obliterated, by their notoriety, from every candid mind, and by the voice of the many who, as actors or spectators, knew what had truly past. the facts shall speak for themselves.General Washington had just given notice to all the Governors on the Sea board, North and South, that an embarcation was taking place at New York, destined for the Southward, as was given out there; and on sunday the 31st of Dec. 1780. we recieved information that a fleet had entered our capes. it happened fortunately that our legislature was at that moment in session, and within two days of their rising. so that, during these two days, we had the benefit of their presence, and of the counsel and information of the members individually. on Monday the 1st of January, we were in suspence as to the destination of this fleet, whether up the bay, or up our river. on Tuesday, at 10. oclock however, we recieved information that they had entered James river; and on general advice, we instantly prepared orders for calling in the militia, one half from the nearer counties and a fourth from the more remote, which would constitute a force of between 4. and 5,000. men, of which orders the members of the legislature, which adjourned that day, took charge, each to his respective county: and we began the removal of every thing from Richmond. the wind being fair and strong the enemy ascended the river as rapidly almost as the expresses could ride, who were dispatched to us from time to time, to notify their progress. at 5. P.M. on Thursday we learnt that they had then been three hours landed at Westover. the whole militia of the adjacent counties were now called for, and to come on individually, without waiting any regular array. at 1.P.M. the next day (Friday) they entered Richmond, and on Saturday , after 24. hours possession, burning some houses, destroying property Etc. they retreated, encamped that evening 10. miles below, and reached their shipping at Westover the next day (Sunday).By this time had assembled 300. militia, under Colo Nicholas, 6. miles above Westover, and 200. under Genl Nelson, at Charles city Court house, 8. miles below. 2. or 300. at Petersburg had put themselves under Genl Smallwood of Mary land,  accidentally  there on his passage thro the state; and Baron Steuben with 800. and Colo Gibson with 1000. were also on the Southside of James river, aiming to reach Hood’s before the enemy should have passed it, where they hoped they could arrest him. but the wind having shifted, carried them down as prosperously, as it had brought them up the river. within the first 5 days therefore about 2500. men had collected at 3. or 4. different points, ready for junction. I was absent myself from Richmond (but always within observing distance  of the enemy) 3. days only, during which I was never off my horse, but to take food or rest; and was every where, where my presence could be  of any service; and I may with confidence challenge any one to put his finger on the point of time when I was in a state of remissness from any duty of my station. but, I was not with the army! true; for 1st where was it? 2. I was engaged in the more important function of taking measures to collect an army; and, without military education myself, instead of jeopardising the public safety, by pretending to take it’s command, of which I knew nothing. I had committed that to persons of the art, men who know how to make the best use of it, to Steuben for instance, to Nelson and others posessing  that military skill and experience, of which I had none.Let our condition too at that time be duly considered. without arms, without money of effect, without a regular souldier in the state, or a regular officer. except Steuben, militia scattered over the  country, and called at a moment’s warning to leave their families and firesides in the dead of winter, to meet an enemy ready marshalled, and prepared at all points to recieve them. yet had time been given them by the hasty retreat of that enemy. I have no doubt but the rush to arms, and to the protection of their country, would have been as rapid and universal, as in the invasion during our late war, when, at the first moment of notice, our citizens rose in mass , from every part of the state and without waiting to be marshalled by their officers,  armed themselves, and marched off by ones and by twos, as  quickly as they could equip themselves. of the individuals of the same house, one would start in the morning, a second at noon, a third in the evening, no one waiting an hour for the company of another. this I saw myself on the late occasion, and should have seen on the former, had wind, and tide, and a Howe, instead of an Arnold, slackened their place ever so little.And is the surprise of an  open and unarmed place, altho’ called a city, and even a capital, so unprecedented, as to be a matter of indelible reproach? which of our own capitals, during the same war, was not in possession of the same enemy, not merely by surprise, and for a day only, but permanently? that of Georgia? of S. Carolina? N. Carolina? Pensylvania? New York? Connecticut? Rhode island? Massachusets?—and if others were not, it was because the enemy saw no object in taking possession of them. add to the list in the late war Washington , the Metropolis of the Union, covered by a fort, with troops and a dense population. and what capital on the Continent of Europe (St Petersburg and it’s regions of ice excepted) did not Bonaparte take and hold at his pleasure? is it then just that Richmond , and it’s authorities alone should be placed under the reproach of history, because, in a moment of peculiar denudation of resources, by the coup de main of an enemy, led on by the hand of fortune,  directing the winds and weather to their wishes, it was surprised and held for 24. hours? or  strange that that enemy, with such advantages, should be enabled then to set off, without risking the honor it had atchieved by burnings and destructions of property peculiar to  his principles of warfare? we,  at least, may leave these glories, to their own trumpet.During this crisis of trial, I was left alone, unassisted by the cooperation of a single public functionary. for, with the legislature, every member of the council had departed to take care of his own family. unaided even in my bodily labors. but by my horse,  and he, exhausted at length by fatigue, sunk under me in the public road, where I had to leave him, and with my saddle and bridle on my shoulders, to  walk afoot to the nearest farm, where I borrowed an unbroken colt, and proceeded to Manchester, opposite to Richmond, which the enemy had evacuated a few hours before.Without further pursuing these minute details, I will here ask the favor of you to turn to Girardin’s history of Virginia, where such of them as are worthy the notice of history, are  related in that scale of extension which it’s objects admit. that work was written at Milton, within 2. or 3. miles of Monticello; and at the request of the author, I communicated to him every paper I possessed on the subject, of which he made the use he thought proper for his work. [see his pages 453–460. and the Appendix XI–XV.] I can assure you of the truth of every fact he has drawn from these papers, and of the genuineness of such as he has taken the trouble of copying. it happened that during those 8. days of incessant labor, for the benefit of my own memory, I carefully noted every circumstance worth it. these memorandums were often written on horse back, and on scraps of paper taken out of my pocket at the moment, fortunately preserved to this day, and now lying before me. I wish you could see them. but my papers of that period are stitched together in large masses, and so tattered & tender as not to admit removal further than from their shelves to a reading table.  they bear an internal evidence of  fidelity which must carry conviction to every one who sees them. we have nothing in our neighborhood which could compensate the trouble of a visit to it, unless perhaps our University, which I believe you have not seen, and I can assure you is worth seeing. should you think so, I would ask as much of your time at Monticello as would enable you to examine these papers at your ease. many others too are interspersed among them which have relation to your object; many letters from Generals Gates, Greene, Stephens and others engaged in the Southern war, and in the North also. all should be laid open to you without reserve, for there is not a truth existing which I fear, or would wish unknown to the whole world. during the invasions of Arnold, Phillips and Cornwallis, until my time of office expired, I made it a point, once a week, by letters to the President of Congress, and to Genl Washington to give them an exact narrative of the transactions of the week. These letters should still be in the office of state in Washington, and in the presses at Mount Vernon. or, if the former were destroyed by the conflagrations of the British, the latter are surely safe, and may be appealed to in corroboration of what I have now written.There is another transaction, very erroneously stated in the same work, which altho’ not concerning myself, is within my own knolege, and I think it a duty to communicate it to you. I am sorry that, not being in possession of a copy of the Memoirs, I am not able to quote the page, and still less  the facts themselves,  verbatim from the text. but of the substance, as recollected, I am certain. it is said there that, about the time of Tarleton’s expedition up the North branch of James river to Charlottesville and Monticello, Simcoe was detached up the Southern branch, and penetrated as far as New London, in Bedford, where he destroyed a depot of arms Etc. Etc. I was, with my family, at the time, at a possession I have within 3. miles of new London, and I can assure you of my own knolege, that he did not advance to within 50. miles of New London. having reached the lower end of Buckingham, as I have understood, he heard of a deposit of arms, and a party of new recruits under Baron Steuben, some where in Prince Edward, he left the Buckingham road immediately, at or near Francisco’s, pushed directly South at this new object, was disappointed, and returned to and down James river, to head quarters. I had then returned to Monticello myself, and from thence saw the smokes of his conflagrations of houses and property, on that river, as they successively arose in the horison at a distance of 28 or 30. miles.  I must repeat that his excursion from Francisco’s is not within my own knolege, but as I have heard it from the inhabitants on the Buckingham road. which for many years I travelled 6. or 8. times a year. the particulars of that therefore may need enquiry and correction.These are all the recollections, within the scope of your request, which I can state with precision and certainty; and of these you are free to make what use you think proper, in the new edition of your father’s work; and with them I pray you to accept assurances of my great esteem and respect.Th: Jefferson